                                 UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF CALIFORNIA



             MARTHA RIOS,
                                                         ORDER ON APPLICATION
                  Plaintiff,                             TO PROCEED WITHOUT
                                                         PREPAYMENT OF FEES
                     V.


 COMMISSIONER OF SOCIAL SECURITY,
            Defendant.                                   CASE NUMBER: 1:19-CV-00523-EPG




      Having considered the application to proceed without prepayment of fees under 28 USC § 1915;

       IT IS ORDERED that the application is:

X    GRANTED

            IT IS FURTHER ORDERED that the clerk issue summons and the United States marshal serve
        X   a
            copy of the complaint, summons and this order upon the defendant(s) as directed by the plaintiff.
            All costs of service shall be advanced by the United States.


     DENIED, for the following reasons:



ENTERED: April 24, 2019

                                                                  /s/ Erica P. Grosjean
                                                      United States Magistrate Judge Erica P. Grosjean
